Exhibit 99.1 October 2010 Investor Presentation HOUSTON AMERICAN ENERGY CORP 1 Forward-Looking Statements This presentation contains forward-looking statements, including those relating to our future financial and operational results, reserves or transactions, that are subject to various risks and uncertainties that could cause the Company’s future plans, objectives and performance to differ materially from those in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking terminology such as “may,” “expect,” “intend,” “plan,” “subject to,” “anticipate,” “estimate,” “continue,” “present value,” “future,” “reserves,” “appears,” “prospective,” or other variations thereof or comparable terminology. Factors that could cause or contribute to such differences could include, but are not limited to, those relating to the results of exploratory drilling activity, the Company’s growth strategy, changes in oil and natural gas prices, operating risks, availability of drilling equipment, availability of capital, weaknesses in the Company’s internal controls, the inherent variability in early production tests, dependence on weather conditions, seasonality, expansion and other activities of competitors, changes in federal or state environmental laws and the administration of such laws, the general condition of the economy and its effect on the securities market, the availability, terms or completion of any strategic alternative or any transaction and other factors described in “Risk Factors” and elsewhere in the Company’s Form 10-K and other filings with the SEC. While we believe our forward-looking statements are based upon reasonable assumptions, these are factors that are difficult to predict and that are influenced by economic and other conditions beyond our control. The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, to disclose proved, probable and possible reserves. We use certain terms in this document, such as non-proven, resource potential, Probable, Possible, Exploration and unrisked resource potential. These terms include reserves with substantially less certainty than proved reserves, and no discount or other adjustment is included in the presentation of such reserve numbers. The recipient is urged to consider closely the disclosure in our Form 10-K, File No. 001-32955, available from us at 801 Travis, Suite 1425, Houston, Texas 77002. You can also obtain this form from the SEC by calling 1-800-SEC-0330. 2 Company Overview §Houston American Energy Corp (NYSE Amex:HUSA), the “Company”, is a growth- oriented independent energy company engaged in the exploration, development and production of crude oil and natural gas resources §Operations focused in Colombia •Current production, net to the Company, of approx. 1,000 barrels of oil equivalent per day •Participated in drilling of 107 wells in Colombia to date •Developing new international projects with a focus on Colombia, Peru and Brazil §Significant concessions in Colombia with substantial drilling inventory identified by advanced 3-D seismic interpretation •Over 895,000 gross acres with more than 50 currently identified drilling prospects on 3D seismic data Market Cap: $358.3MM Debt Outstanding: Average Volume: Shares Outstanding: 3 Investment Opportunity §Unique portfolio of high impact, large reserve potential projects in Colombia •Pure-play small cap oil focused investment opportunity with substantial upside potential •Significant acreage position focused in the Llanos Basin in Colombia •Favorable government royalties and fiscal terms on existing contracts §Significant Technical Partner with SK Energy, a leading Asian integrated oil and gas company §Proven Track Record •Participating in successful drilling program led by Hupecol •Drilled 107 wells in Colombia with approximately 70% success rate to date •With nearly $33.3MM in invested capital management has generated in excess of $358.3MM of market capital to date §Low cost structure •Non-operator strategy allows for minimal corporate staff •Colombian properties have lower finding and development costs versus U.S. conventional and unconventional reserves §Experienced management and board of directors with access to proprietary deal flow §Simple capitalization structure 4 Business Strategy §Explore and develop existing properties through the drill bit •Increase production and cash flow by drilling and completing identified well locations •Quantify value of our asset base through an aggressive testing and drilling program •Explore for and develop additional proved reserves on approximately 200,000 net acres §Acquire additional interest in oil and gas properties through partnerships and joint ventures with experienced operators •Target acquisitions that enhance our core areas •Focus on high impact, lower risk drilling prospects §Capitalize on the expertise, experience and strategic relationships of the management team and board of directors 5 International Assets International Operations - Colombia Interest in Eight Concessions and Two Technical Evaluation Agreements OperatorInterest SK Energy37.5% working interest in the CPO 4 concession covering ~ 345,452 acres Shona12.5% working interest in the Serrania concession covering ~ 110,769 acres Hupecol12.5% interest in the Los Picachos Technical Evaluation Agreement (the “TEA") ~ 86,235 acres Hupecol12.5% interest in the Macaya Technical Evaluation Agreement ~ 195,201 acres Hupecol12.5% working interest in the Las Garzas concession covering ~ 103,000 acres (1) Hupecol12.5% working interest in the Leona concession covering ~ 70,343 acres (1) Hupecol12.5% working interest in the Cabiona concession covering ~ 86,066 acres (1) Hupecol12.5% working interest in Dorotea concession covering ~ 51,321 acres (1) Hupecol6.25% working interest in the Surimena concession covering ~ 69,000 acres Hupecol1.6% working interestin La Cuervacontract covering ~48,000 acres (1) The Las Garzas, Leona, Cabiona and Dorotea concessions are subject to a pending Purchase and Sale Agreement pursuant to which the Company expects to realize approx. $35.125 million of sales proceeds. 6 Overview of Colombia §President Juan Manuel Santos (elected
